
	
		II
		111th CONGRESS
		2d Session
		S. 3544
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2010
			Ms. Mikulski introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to modify
		  the requirements of the visa waiver program and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Visa Waiver Program Updated
			 Framework and Enhanced Security Act of 2010.
		2.Definitions
			(a)DefinitionsSection
			 217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1)) is
			 amended to read as follows:
				
					(1)Authority to
				designate; definitions
						(A)Authority to
				designateThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may designate any country as a program country if
				that country meets the requirements under paragraph (2).
						(B)DefinitionsIn
				this subsection:
							(i)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(I)the
				Committee on Foreign Relations of the
				Senate;
								(II)the
				Committee on the Judiciary of the
				Senate;
								(III)the
				Committee on Foreign Affairs of the House of
				Representatives; and
								(IV)the
				Committee on the Judiciary of the House of
				Representatives.
								(ii)Program
				countryThe term program country means a country
				designated as a program country under subparagraph (A).
							(iii)Visa overstay
				rate
								(I)In
				generalThe term visa overstay rate means, with
				respect to a country, the ratio of—
									(aa)the total number
				of nationals of that country who were admitted to the United States on the
				basis of a nonimmigrant visa whose periods of authorized stay ended during a
				fiscal year but who remained unlawfully in the United States beyond such
				periods; to
									(bb)the total number
				of nationals of that country who were admitted to the United States on the
				basis of a nonimmigrant visa during that fiscal year.
									(iv)Computation of
				visa overstay rateIn determining the visa overstay rate for a
				country the Secretary of Homeland Security—
								(I)shall utilize
				information from all available databases to ensure the accuracy of such rate;
				and
								(II)shall not
				include any visa overstay which incorporates any procedures based on, or are
				otherwise based on, race, sex, or disability, unless otherwise specifically
				authorized by law or
				regulation.
								.
			(b)Technical and
			 conforming amendmentsSection 217(c)(2)(C) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)(2)(C)) is amended—
				(1)by striking
			 Attorney General, and inserting Secretary of Homeland
			 Security,; and
				(2)in clause (iii),
			 by striking Committee on the Judiciary and the Committee on
			 International Relations of the House of Representatives and the Committee on
			 the Judiciary and the Committee on Foreign Relations of the Senate and
			 inserting appropriate congressional committees.
				3.Designation of
			 program countries based on visa overstay rates
			(a)In
			 generalSection 217(c)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(2)) is amended to read as follows:
				
					(A)Low
				nonimmigrant visa overstay rateThe visa overstay rate for that
				country was not more than 3 percent during the previous fiscal
				year.
					.
			(b)Conforming
			 amendmentsSection 217(c) of the Immigration and Nationality Act
			 (8 U.S.C. 1187(c)) is amended—
				(1)by amending
			 paragraph (6) to read as follows:
					
						(6)Inapplicability
				of judicial reviewNo court shall have jurisdiction to review the
				denial of admission to the United States of any alien by the Secretary of
				Homeland Security, the Secretary’s computation of a visa overstay rate, or the
				designation or nondesignation of a country as a program
				country.
						;
				and
				(2)in paragraph
			 (8)—
					(A)in subparagraph
			 (B)—
						(i)in
			 clause (iii), by striking rate of refusals for nonimmigrant
			 visas and inserting visa overstay rate; and
						(ii)by
			 amending clause (v) to read as follows:
							
								(v)the visa overstay
				rate for nationals of the country during the previous full fiscal year was not
				more than 10 percent.
								;
				and
						(B)by striking
			 subparagraph (C).
					4.Annual report on
			 program compliance
			(a)Annual report
			 on programSection 217(c)(3) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(3)) is amended to read as follows:
				
					(3)Annual report
				on program compliance
						(A)Requirement for
				annual reportNot later than 180 days after the date of the
				enactment of the Visa Waiver Program Updated
				Framework and Enhanced Security Act of 2010, and not later than
				May 1 of each year thereafter, the Secretary of Homeland Security, in
				consultation with the Secretary of State, shall submit an annual report on the
				compliance with the program to appropriate congressional committees, the
				Committee on Homeland Security and
				Governmental Affairs of the Senate, and the
				Committee on Homeland Security of the House of
				Representatives.
						(B)Content
							(i)Information
				regarding program countriesEach annual report required under
				subparagraph (A) shall include, for each program country—
								(I)an evaluation,
				after consideration of the independent review of the program country conducted
				by the Director of National Intelligence under paragraph (7)(A), of the effect
				of the program country’s continued designation on the law enforcement and
				security interests of the United States, including—
									(aa)the interest in
				enforcement of the immigration laws of the United States;
									(bb)the existence
				and effectiveness of its agreements and procedures for extraditing to the
				United States, individuals, including its own nationals, who commit crimes that
				violate United States law; and
									(cc)any other
				potential threat to the United States from the program country’s continued
				designation;
									(II)an assessment of
				the compliance with the program requirements by the program country during the
				previous year;
								(III)the visa
				overstay rate for the program country during the previous year;
								(IV)the total of
				number of nationals from the program country who entered the United States
				during the previous year;
								(V)an assessment of
				the information sharing required under this section with respect to the program
				country; and
								(VI)a determination
				as to whether any such designation ought to be continued or terminated under
				subsection (d) or subsection (f) that includes an explanation of such
				determination and of the effects described in subclause (I).
								(ii)Other
				informationEach annual report required under subparagraph (A)
				shall include an evaluation of—
								(I)the
				implementation of the electronic travel authorization system required under
				subsection (h)(3); and
								(II)the effect of
				participation of new countries in the program pursuant to a waiver under
				paragraph
				(5)(B).
								.
				
					(C)Consideration
				of countries for the programUpon notification by the Secretary
				of Homeland Security that a country is under consideration for inclusion in the
				program, the Secretary of State shall provide all appropriate information
				described in subparagraph (B) for such country to the Secretary of Homeland
				Security.
					(D)CertificationNot
				later than May 1 of each year, the United States chief of mission, acting or
				permanent, to each country under consideration for inclusion in the program
				shall—
						(i)certify that the
				information provided under subparagraph (C) for such country is accurate;
				and
						(ii)submit such
				certification to the appropriate congressional
				committees.
						.
			(b)Conforming
			 amendmentsSection 217(c) of the Immigration and Nationality Act
			 (8 U.S.C. 1187) is amended—
				(1)by striking
			 paragraphs (4), (5), and (7);
				(2)by redesignating
			 paragraphs (6) (as amended by section 3(b)(1)), (8) (as amended by section
			 3(b)(2)), (9), (10), and (11), as paragraphs (4), (5), (6), and (7),
			 respectively;
				(3)in paragraph (6),
			 as redesignated by paragraph (2), by striking paragraph (8), and
			 inserting paragraph (5),; and
				(4)in subparagraph
			 (A) of paragraph (7), as redesignated by paragraph (2), by striking
			 Prior to the admission of a new country into the program under this
			 section, and in conjunction with the periodic evaluations required under
			 subsection (c)(5)(A), and inserting Prior to the designation of
			 a new country as a program country and for each annual report submitted
			 required under paragraph (3)(A),.
				5.Termination of
			 designation; probationSection
			 217(f) of the Immigration and Nationality Act (8 U.S.C. 1187(f)) is amended to
			 read as follows:
			
				(f)Termination of
				designation; probation
					(1)DefinitionsIn
				this subsection:
						(A)Probationary
				countryThe term probationary country means a
				program country placed in probationary status under paragraph (2)(B).
						(B)Probationary
				periodThe term probationary period means the fiscal
				year in which a probationary country is placed in probationary status under
				paragraph (2)(B).
						(C)Program
				countryThe term program country has the meaning
				given that term in subsection (c)(1)(B).
						(D)Visa overstay
				rateThe term visa overstay rate has the meaning
				given that term in subsection (c)(1)(B).
						(2)Determination
				and notice of disqualification
						(A)DeterminationUpon
				a determination by the Secretary of Homeland Security that a program country’s
				visa overstay rate was more than 3 percent for the preceding fiscal year or
				that the program country is not in compliance with all other program
				requirements under subsection (c)(2), the Secretary shall notify the Secretary
				of State.
						(B)Probationary
				statusIf the Secretary of Homeland Security makes a
				determination under subparagraph (A) for a program country, the Secretary of
				Homeland Security shall place the program country in probationary status for
				the fiscal year following the fiscal year for which such determination was
				made.
						(3)Actions at
				termination of the probationary periodAt the end of the
				probationary period of a probationary country, the Secretary of Homeland
				Security shall take one of the following actions:
						(A)Compliance
				during probationary periodThe Secretary shall redesignate the
				probationary country as a program country if the Secretary determines that
				during the probationary period the probationary country—
							(i)had a visa
				overstay rate not more than 3 percent; and
							(ii)was in
				compliance with all other program requirements under subsection (c)(2).
							(B)Compliance with
				visa overstay rateThe Secretary may redesignate the probationary
				country as a program country if the Secretary determines that during the
				probationary period the probationary country had a visa overstay rate of not
				more than 3 percent.
						(C)Noncompliance
				with visa overstay rate
							(i)In
				generalSubject to clause (ii), the Secretary shall terminate the
				probationary country's participation in the program if the Secretary determines
				that during the probationary period the probationary country had a visa
				overstay rate of more than 3 percent.
							(ii)Additional
				probationary periodThe Secretary may waive the application of
				clause (i) for the probationary country if the Secretary, in consultation with
				the Director of National Intelligence, certifies that the probationary
				country’s continued participation in the program does not pose a threat to law
				enforcement, security, or enforcement of immigration laws, and place the
				country in probationary status for one additional fiscal year.
							(4)Actions at the
				end of additional probationary periodAt the end of the
				additional 1-year period of probation granted to a probationary country
				pursuant to subparagraph (C)(ii), the Secretary shall take one of the following
				actions:
						(A)Compliance
				during additional periodThe Secretary shall redesignate the
				probationary country as a program country if the Secretary determines that
				during such additional period the probationary country had a visa overstay rate
				not more than 3 percent.
						(B)Noncompliance
				during additional periodThe Secretary shall terminate the
				probationary country's participation in the program if the Secretary determines
				that during such additional period the probationary country had a visa overstay
				rate of more than 3 percent.
						(5)Effective
				dateThe termination of a country's participation in the program
				under paragraph (3) or (4) shall take effect on the first day of the first
				fiscal year following the fiscal year in which the Secretary determines that
				such participation shall be terminated. Until such date, nationals of the
				country shall remain eligible for a waiver under subsection (a).
					(6)Nonapplicability
				of certain provisionsParagraphs (3) and (4) shall not apply to a
				program country unless the total number of nationals of the program country
				that entered the United States during the prior fiscal year exceeds 100.
					(7)Emergency
				termination
						(A)In
				generalIn the case of a program country in which an emergency
				occurs that the Secretary of Homeland Security, in consultation with the
				Secretary of State, determines threatens the law enforcement or security
				interests of the United States (including the interest in enforcement of the
				immigration laws of the United States), the Secretary of Homeland Security
				shall immediately terminate the designation of the country as a program
				country.
						(B)Emergency
				definedIn this paragraph, the term emergency
				means—
							(i)the overthrow of
				a democratically elected government in the program country;
							(ii)war (including
				undeclared war, civil war, or other military activity) on the territory of the
				program country;
							(iii)a severe
				breakdown in law and order affecting a significant portion of the program
				country's territory;
							(iv)a severe
				economic collapse in the program country; or
							(v)any other
				extraordinary event in the program country that threatens the law enforcement
				or security interests of the United States (including the interest in
				enforcement of the immigration laws of the United States) and where the
				country's participation in the program could contribute to that threat.
							(C)RedesignationThe
				Secretary of Homeland Security may redesignate the country as a program
				country, without regard to paragraph (3) or (4) or subsection (c)(2), if the
				Secretary, in consultation with the Secretary of State, determines that—
							(i)at least 6 months
				have elapsed since the effective date of the emergency termination under
				subparagraph (A);
							(ii)the emergency
				that caused the termination has ended; and
							(iii)the average visa overstay rate for that
				country during the period of termination under this subparagraph was not more
				than 3 percent.
							(D)Program
				suspension authorityThe Director of National Intelligence shall
				immediately inform the Secretary of Homeland Security of any current and
				credible threat which poses an imminent danger to the United States or its
				citizens and originates from a country participating in the visa waiver
				program. Upon receiving such notification, the Secretary, in consultation with
				the Secretary of State—
							(i)may suspend a
				program country from the visa waiver program without prior notice;
							(ii)shall notify any
				country suspended under clause (i) and, to the extent practicable without
				disclosing sensitive intelligence sources and methods, provide justification
				for the suspension; and
							(iii)shall restore
				the suspended country’s participation in the visa waiver program upon a
				determination that the threat no longer poses an imminent danger to the United
				States or its citizens.
							(8)Treatment of
				nationals after terminationFor purposes of this subsection and
				subsection (d)—
						(A)nationals of a
				country whose designation is terminated under paragraph (3), (4), or (7) shall
				remain eligible for a waiver under subsection (a) until the effective date of
				such termination; and
						(B)a waiver under
				this section that is provided to such a national for a period described in
				subsection (a)(1) shall not, by such termination, be deemed to have been
				rescinded or otherwise rendered invalid, if the waiver is granted prior to such
				termination.
						.
		6.Review of
			 overstay tracking methodologyNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 conduct a review of the methods used by the Secretary of Homeland
			 Security—
			(1)to track aliens
			 entering and exiting the United States; and
			(2)to detect any
			 such alien who stays longer than such alien's period of authorized
			 admission.
			7.Reporting of
			 lost or stolen passports
			(a)Enforcement of
			 requirement for agreements To report lost or stolen passportsNot
			 later than 180 days after the date of the enactment of this Act, each country
			 designated as a program country under section 217(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)) shall have in effect an agreement with the
			 United States as required under paragraph (2)(D) of such section 217(c).
			(b)Integration of
			 databasesThe Secretary of Homeland Security shall integrate all
			 Department of Homeland Security databases that contain information on lost or
			 stolen passports into the Electronic System on Travel Authorization.
			8.Information
			 sharing with law enforcementThe Secretary of Homeland Security shall
			 make information regarding any alien who stays in the United States longer than
			 such alien’s authorized period of admission available to State and local law
			 enforcement agencies.
		
